Stock Ownership Guidelines & Holding Requirements

Management

To provide a direct link between key executive and shareholder interests,
executives will be expected to have a significant equity interest in the
Company. The individual guidelines are established as follows:

1) The executive’s base salary is multiplied by the appropriate multiple:

Chief Executive Officer – 2 times annual base salary

Other Key Executives – 1 times annual base salary



  2)   The product is divided by The Laclede Group’s prior 365-day average
closing common stock price as reported by the New York Stock Exchange



  3)   The resulting amount is rounded to the nearest 100 shares

Stock ownership levels should be achieved by each executive within 5 years of
the adoption of these guidelines or within 5 years of the first appointment into
a covered position. Once established, as long as the covered executive remains
in his or her position, the ownership guideline does not change as a result of
changes in his or her base salary or normal fluctuations in Laclede’s stock
price. However, these guidelines may be amended at any time.

Ownership under these guidelines shall include individually owned shares,
restricted shares and benefit plan investments in Laclede Group stock. Such
guidelines apply to executives who; 1) are subject to the Section 16
requirements under the Securities Exchange Act and any other designated
participants; and 2) receive annual restricted stock grants pursuant to the
Equity Incentive Plan.

Active executives, covered under these guidelines, are also required to retain
the shares acquired from the Equity Incentive Plan after the restrictions lapse
for a minimum of 3 years.

Directors

To provide a direct link between Director and shareholder interests, members of
the Board of Directors will be expected to hold equity interest in the Company.
The guideline is established as follows:



  1)   The Director’s guideline is based on 2 times their annual cash retainer



  2)   The product is divided by The Laclede Group’s prior 365-day average
closing common stock price as reported by the New York Stock Exchange



  3)   The resulting amount is rounded to the nearest 100 shares

Stock ownership levels should be achieved by each Director within 5 years of the
adoption of these guidelines or within 5 years of the first appointment to the
Board. Once established, as long as the covered Director remains in his or her
position, the ownership guideline does not change as a result of changes in the
annual retainer or normal fluctuations in Laclede’s stock price. However, these
guidelines may be amended at any time. Shares considered owned include
individually owned shares and restricted shares.

Active Directors, covered under these guidelines, are also required to retain
the shares after the restrictions lapse for a minimum of 3 years.

